Citation Nr: 9926138	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an apportionment in excess of $362.00 of the 
veteran's Department of Veterans Affairs compensation 
benefits for the spouse of the veteran (the appellant) and 
the veteran's dependents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

In July 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO), in part, granted entitlement to 
apportionment benefits in the amount of $362.00 ($162 for the 
appellant, and $200 for two additional dependent children), 
effective from July 1, 1994.  The appellant disagreed with 
the amount allotted and perfected an appeal therefrom.  

In November 1995, the veteran also expressed disagreement 
with a portion of the July 1995 determination.  The veteran 
specifically disagreed with the amount of money being 
apportioned to the appellant, whereas he was satisfied with 
the amount being apportioned to his children.  In February 
1996, a statement of the case was issued to the veteran.  The 
veteran, however, did not perfect the appeal thereafter.  
Considering the foregoing procedural development, the Board 
of Veterans' Appeals (Board) finds that the issue of whether 
apportionment benefits paid to the veteran's spouse should be 
terminated has not been developed for appellate review and is 
not on appeal before the Board.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.202 (1998).

In the July 1995 award notice, the RO told the veteran that 
apportionment benefits had been awarded under the provisions 
of 38 C.F.R. § 3.451 (1998), as 20.58 percent of his award of 
$2,056 had been apportioned.  The RO then told the veteran 
that because of the change, he had been paid too much money.  
Consequently, he would be informed how much he had been 
overpaid and how to repay the debt.  In a separate July 1995 
letter, the RO told the veteran that an overpayment in the 
amount of $4,344.00 had been created.  In August 1995, the 
veteran requested a waiver of recovery of overpayment based 
on financial hardship.  Thus far, no additional action has 
been taken in response to the veteran's request.  
Accordingly, the matter is referred to the RO for any 
development deemed appropriate.  

REMAND

In this case, the appellant maintains that she is entitled to 
an increased apportionment rate in excess of $362 per month.  
As previously noted in July 1995, the RO granted entitlement 
to apportionment benefits in the amount of $362.00, effective 
from July 1, 1994.  At that time, the veteran's VA monthly 
award of $2,056.00 and the appellant's monthly income of 
$646.00, monthly expenses of $270, and net income after 
expenses of $376.00 were considered.  

Thereafter, the record shows that the veteran submitted an 
August 1995 Financial Status Report showing that his monthly 
income was $1,694 and that his monthly expenses totaled 
$1,628.  His expenses consisted of $500 for rent or mortgage, 
$300 for food, $40 for utilities and heat, $30 for laundry 
and hair cuts, $58 for insurance, $360 for gas (he stated 
that he traveled a lot), $30 for clothes, and $300 for 
monthly contracts.  The veteran added that he used his 
surplus of $66 for emergencies.  He had $800 in cash in the 
bank and owned a 1980 Chevrolet Blazer with resale value of 
$2,700 and a 1979 Harley Davidson motorcycle with resale 
value of $8,100.  That same month, the veteran also submitted 
copies of canceled checks indicating that in September 1994 
and December1994, he mailed $250 and $400, respectively, to 
the appellant for child support and a copy of a list of his 
bank account transactions showing that $1,000 had been 
withdrawn from the checking account.  The veteran also 
alleged that the appellant worked and earned an income so 
entitlement to increased apportionment benefits was not 
warranted.  

In March 1996, the appellant again requested an increase in 
apportionment benefits.  She stated that she attended school 
and earned $350 per month from part-time employment and 
received $362 in child support.  She listed her monthly 
expenses as $430 for rent, $200 for groceries, $48.50 for 
insurance, $32.00 for daycare, $40.00 for laundry, $50.00 for 
gas, $50.00 for clothes, and $25.00 for public service.  Her 
monthly expenses totaled $875.50.

At her personal hearing held in July 1997, the appellant 
testified that she lived in a home for women and her daycare 
fee equaled $720 per month.  It is noted that during the 
hearing she also acknowledged that the officials from the 
home for women paid her daycare expenses for at least 30 
days.  The appellant also testified that she had recently 
graduated from school and was looking for employment.  Also 
because she used loans to finance her education, repayment of 
the educational loans would start in January 1998.  She also 
had car insurance payments.  During the hearing, the 
appellant also explained that even though she had received 
food stamps in the past, she no longer received food stamps.  
She elaborated that when she received food stamps, after a 
couple of months that benefits would end.  She thereafter had 
to reapply to restart the benefit.  As such, although $290 
per month was listed as income on her earlier financial 
statement, the appellant indicated that she did not receive 
those benefits on a monthly basis throughout the entire year.  
The appellant also stated that she no longer received aid 
from the Department of Social Services.  Those benefits were 
terminated once she received entitlement to VA apportionment 
benefits.  The appellant also testified that she had 
approximately $10,000 in medical bills associated with her 
children's disabilities; that she was enrolled in a two-year 
program at the women's shelter (the program started in 
October 1996 and ended in 1998), and after the program, she 
would attempt to obtain low-income housing.  The appellant 
also testified that the veteran did not provide any other 
assistance, except on one occasion, he gave her $600 to 
purchase another vehicle.  

To support her claim, the appellant submitted a July 1997 
notice from the Colorado Student Loan Program showing that 
repayment of her loan was scheduled to begin on January 13, 
1998; a portion of the Articles of Agreement for daycare, in 
which the appellant indicated that she paid $720 per month; 
and a June 1997 letter, in which her sister stated that the 
appellant's expenses were $400 for food and toiletries, $150 
for gas, $100 for clothing, $50 for entertainment, and $100 
for car insurance.  The appellant's sister also stated that 
the appellant wanted to move into an apartment where the 
average rent was $814.00 per month.  Consequently, the 
appellant's monthly expenses would be $800 for utilities and 
other miscellaneous expenses, $814 for rent, and $720 for 
daycare.  A June 1997 statement, from the director of the 
women's home, was also submitted.  In the letter, the 
director stated that the appellant and her two children had 
lived in the home since October 21, 1996 and paid $120 per 
month for rent.

In the August 1999 Informal Hearing Presentation, the 
appellant's representative stated that an increase in 
apportionment benefits was warranted because of a change in 
the appellant's circumstances.  After reviewing the 
procedural development and evidence of record, the 
representative indicated that since apportionment benefits 
were granted in July 1995, over four years ago, the evidence 
of record was inadequate to make a decision.  The 
representative then requested that the case be remanded to 
the RO to obtain an updated financial statement from each 
party.  It is also noted that in the veteran's August 1999 
Informal Hearing Presentation, his representative argued that 
an increased apportionment rate was not warranted, as it 
would cause undue financial hardship for the veteran.

After reviewing the above-discussed evidence and in light of 
the representatives' arguments set forth on appeal, the Board 
finds that in order to adequately reflect the appellant's and 
veteran's current financial status, more contemporaneous and 
supporting documentation is needed.  Thus additional 
development is warranted.  

Where the evidence of record is insufficient to equitably 
render a final disposition, a remand is warranted.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the VA's duty includes obtaining 
additional evidence where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the appellant 
and her representative and request that 
the appellant complete a current 
financial status report detailing all 
current monthly expenses and income.  The 
appellant should only give an itemized 
accounting of those monthly expenses for 
which she is responsible.  Documentation 
substantiating any allegation presented 
should also be submitted, including 
copies of Federal Income Tax returns, 
lease agreements, medical billing 
statements, etc.  The RO should also 
advise the appellant that her failure to 
submit the evidence requested could 
adversely affect her claim.

2.  The RO should contact the veteran and 
his representative and request that the 
veteran complete a current financial 
status report.  The veteran should be 
asked to provide an itemized accounting 
of only those monthly expenses for which 
he is responsible and to submit 
supporting documentation for all 
allegations, including copies of Federal 
Income Tax returns, lease agreements, 
medical billing statements, etc.  The RO 
should also advise the veteran that 
failure to submit the evidence requested 
could adversely affect his amount of 
payments received from VA compensation 
benefits.

3.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  The RO should then readjudicate the 
claim for entitlement to an apportionment 
in excess of $362.00 of the veteran's VA 
compensation benefits for the appellant 
and the veteran's dependents.  The 
appellant and her representative, as well 
as the veteran and his representative, 
should be issued a supplemental statement 
of the case that contains a summary of 
the relevant evidence, a citation and 
discussion of the applicable laws and 
regulations in accordance with contested 
claims procedures, and adequate reasons 
and bases.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Both parties should be 
afforded the requisite time to respond 
before the case is returned to the Board 
for further appellate review.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the appellant or veteran until notified 
by the RO.  The Board intimates no opinion as to any final 
outcome warranted in this case, pending completion of the 
requested development.

The appellant and veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


